                      Case 1:18-cv-06693-PAE Document 69 Filed 12/09/19 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                       VALERIE E. SMITH
Corporation Counsel                              100 CHURCH STREET                                      Senior Counsel
                                                 NEW YORK, NY 10007                              Phone: (212) 356-2398
                                                                                                   Fax: (212) 356-3509
                                                                                                  vsmith@law.nyc.gov
                                                                            December 9, 2019
        BY ECF
        Honorable Paul A. Engelmayer
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                               Re:    Anthony House v. City of New York, et al.
                                      18-CV-6693 (PAE)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, the attorney assigned to represent defendants City of New York and the
        Department of Correction (“City Defendants”) in the above-referenced matter. On behalf of all
        parties, City Defendants write to respectfully request permission to file the Joint Statement of
        Stipulated Facts under seal. A redacted version of this document was filed on ECF on December
        6, 2019, in accordance with Your Honor’s order dated November 12, 2019.

                     The document the parties seek to file under seal incorporates information that has
        been deemed Confidential pursuant to the Protective Order endorsed by the Court on October 23,
        2019. See ECF No. 64. In relevant part, the Protective Order states that “‘Confidential Materials’
        shall mean DOC personnel and disciplinary-related records and information related to
        Defendants Seepaul.” The Protective Order further states that:

                               If any paper which incorporates and Confidential
                               Materials or reveals the contents thereof is filed in
                               this Court, those portions of the papers shall be filed
                               under seal, in accordance with the rules of the
                               District Court in which the Action is filed and/or the
                               Individual Rules of the judge to whom the papers
                               are directed.

               Although there is a presumption of public access to the redacted portions of the
        document, that presumption is outweighed by “the privacy interests of those resisting
        disclosure.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir 2006). The parties
             Case 1:18-cv-06693-PAE Document 69 Filed 12/09/19 Page 2 of 2



   respectfully submit that the Lugosch standard is met here, where countervailing considerations of
   the defendant Seepaul’s privacy and reputational interests are sufficient to overcome the weak
   presumption of access that attaches to these records. See Lugosch, 435 F.3d at 121
   (countervailing factors include, among others, the privacy interests of those resisting disclosure);
   see also ECF No. 57 dated October 17, 2019 (granting the plaintiffs’ request to file disciplinary
   related documents under seal in the instant case.)

           As such, the parties respectfully requests that the Court grant them permission to file the
   Joint Statement of Stipulated Facts under seal. Thank you for consideration of the matter herein.

                                                                 Respectfully submitted,



                                                                 Valerie E. Smith
                                                                 Senior Counsel
                                                                 Special Federal Litigation Division



   cc:     Via ECF
           Devon Radlin Esq.
           Attorney for Plaintiff

           Sonia Chazen Esq.
           Attorney for Co-defendant Seepaul




The Court has reviewed and approves of the parties' redactions. The parties request to file the unredacted
version of the Joint Statement of Stipulated Facts under seal is granted.
                                                         12/11/2019

                    PaJA.�
SO ORDERED.

            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge




                                                   -2-
